Case 1:09-cr-00136-JPH-MJD Document 263 Filed 07/27/21 Page 1 of 7 PageID #: 2737




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 1:09-cr-00136-JPH-MJD
                                                        )
  ALBERTO SANTANA-CABRERA,                              ) -01
                                                        )
                                Defendant.              )

                                               ORDER

         Defendant filed a motion seeking compassionate release. Dkt. 238. He seeks immediate

  release from incarceration because of the COVID-19 pandemic. He argues that "extraordinary and

  compelling reasons" support his release within the meaning of 18 U.S.C. § 3582(c)(1)(A)(i)

  because he has various medical conditions that place him at risk for having a severe illness if

  infected with COVID-19 and he cannot adequately protect himself from being infected while

  incarcerated. See, e.g., dkt. 251. He also argues that extraordinary and compelling reasons support

  release because he received an erroneous sentence enhancement under 21 U.S.C. §§ 841(a)(1) and

  851 and because the sentence he received under 18 U.S.C. § 924(c) was grossly disproportionate,

  particularly in light of the fact that he would likely receive a shorter sentence if sentenced today.

  Id.

         The general rule is that sentences imposed in federal criminal cases are final and may not

  be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, the court may "reduce a prison

  sentence if, 'after considering the factors set forth in section 3553(a) to the extent that they are

  applicable,' it finds 'extraordinary and compelling reasons warrant[ing] such a reduction.' 18

  U.S.C. § 3582(c)(1)(A)." United States v. Sanders, 992 F.3d 583, 587 (7th Cir. 2021) (quoting 18



                                                   1
Case 1:09-cr-00136-JPH-MJD Document 263 Filed 07/27/21 Page 2 of 7 PageID #: 2738




  U.S.C. § 3582(c)(1)(A)). The Seventh Circuit has held that a court has broad discretion in

  determining what constitutes "extraordinary and compelling reasons" under the statute. United

  States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). Ultimately, however, "[t]he movant bears

  the burden of establishing 'extraordinary and compelling reasons' that warrant a sentence

  reduction." United States v. Newton, 996 F.3d 485, 488 (7th Cir. 2021).

         The U.S. Court of Appeals for the Seventh Circuit has recently issued two opinions that

  affect the arguments Defendant makes in this case.

         As noted, Defendant argues that the risk he faces from the COVID-19 pandemic represents

  an extraordinary and compelling reason warranting release. Earlier in the pandemic, the Court

  found on several occasions that a defendant had established extraordinary and compelling reasons

  warranting release when the defendant suffered from conditions that the CDC recognized as

  increasing the risk of severe COVID-19 symptoms. See, e.g., United States v. Johnson, No. 1:99-

  cr-59-JMS-DML-06, dkt. 317 (S.D. Ind. Mar. 11, 2021); United States v. Shivers, No. 1:15-cr-

  111-TWP-MJD-2, dkt. 154 (S.D. Ind. Dec. 11, 2020); United States v. Jansen, No. 1:08-cr-132-

  SEB-TAB-12, dkt. 1336 (S.D. Ind. Nov. 25, 2020); United States v. Uziekalla, No.3:15-cr-43-

  RLY-CMM-28, dkt. 1652 (S.D. Ind. Nov. 19, 2020). Underlying those holdings was the

  understanding that the virus was difficult to control in a prison setting, in part because no vaccine

  had yet been made widely available.

         The situation has now changed dramatically. Three vaccines are being widely distributed

  in the United States, including the Pfizer and Moderna vaccines. Although no vaccine is perfect,

  the CDC has recognized that mRNA vaccines like the Pfizer and Moderna vaccines are effective

  at preventing COVID-19 and that COVID-19 vaccination prevented most people from getting

  COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness/work.html



                                                   2
Case 1:09-cr-00136-JPH-MJD Document 263 Filed 07/27/21 Page 3 of 7 PageID #: 2739




  (last visited July 27, 2021). The CDC also reports that the COVID-19 vaccines authorized for use

  in the United States offer protection against most variants currently spreading in the United States.

  Id. The vaccines are not 100% effective, and some vaccinated people may still get sick. Id. The

  CDC reports, however, that mRNA COVID-19 vaccines have been shown to provide protection

  against severe illness and hospitalization among people of all ages eligible to receive them,

  including people 65 years and older who are at higher risk of severe outcomes from COVID-19.

  Id.

         COVID-19 vaccines have been made widely available within the BOP. As of July 26, 2021,

  the BOP has administered more than 200,000 doses of the vaccine and has fully inoculated tens of

  thousands of BOP staff members and inmates. See https://www.bop.gov/coronavirus/ (last visited

  July 27, 2021). In April 2021, the BOP Director testified to the Senate Judiciary Committee that

  all BOP inmates would be provided the opportunity to be vaccinated by mid-May 2021. See

  https://www.bop.gov/resources/news/20210415_hearing.jsp (last visited July 27, 2021). And,

  indeed, more than 80% of the inmates at Defendant's facility have now been fully vaccinated. See

  https://www.bop.gov/coronavirus/ (last visited July 27, 2021) (reporting that 1229 inmates at FCC

  Tucson—of which USP Tucson is a part—have been fully inoculated against COVID-19); see

  https://www.bop.gov/mobile/about/population_statistics.jsp (last visited July 27, 2021) (reporting

  that, as of July 15, 2021, 1488 inmates are housed at FCC Tucson, including inmates at FCI Tucson

  and USP Tucson). The BOP's efforts at controlling the virus also seem to be meeting with some

  success. As of July 27, 2021, the BOP reports that USP Tucson has no current active cases of

  COVID-19 among inmates. See https://www.bop.gov/coronavirus/ (last visited July 27, 2021).

         Recently, the U.S. Court of Appeals for the Seventh Circuit held that COVID-19 could not

  be an extraordinary and compelling reason for release for an inmate who had declined the vaccine



                                                   3
Case 1:09-cr-00136-JPH-MJD Document 263 Filed 07/27/21 Page 4 of 7 PageID #: 2740




  without an adequate medical justification. See United States v. Broadfield, __ F.4th __, No. 20-

  2906, 2021 WL 3076863 (7th Cir. July 21, 2021). In so holding, the court reasoned, "[F]or the

  many prisoners who seek release based on the special risks created by COVID-19 for people living

  in close quarters, vaccines offer far more relief than a judicial order. A prisoner who can show that

  he is unable to receive or benefit from a vaccine may still turn to this statute, but, for the vast

  majority of prisoners, the availability of a vaccine makes it impossible to conclude that the risk of

  COVID-19 is an 'extraordinary and compelling' reason for immediate release." Id. at *2.

         Given the reasoning of Broadfield and the high rate of vaccination at Defendant's facility,

  it appears to the Court that the COVID-19 pandemic no longer creates an extraordinary and

  compelling reason warranting relief under § 3582(c)(1)(A).

         In addition, Defendant argues that he received an erroneous sentence enhancement under

  § 851 and that the sentence he received under § 924 was grossly disproportionate, as evidenced by

  the fact that he would likely face a shorter sentence if sentenced today. In United States v. Thacker,

  __ F.4th__, No. 20-2943, 2021 WL 2979530 (7th Cir. July 15, 2021), the defendant sought

  compassionate release under § 3582(c)(1)(A). He argued that extraordinary and compelling

  reasons warranted relief in part because he would face a much shorter mandatory sentence if

  sentenced today. Id. at *1. Specifically, more than a decade ago, he received a sentence of 33 years

  and 4 months of imprisonment. Id. Seven of those years represented a mandatory minimum

  sentence for a conviction under 18 U.S.C. § 924(c). Id. Twenty-five of those years represented a

  mandatory, consecutive sentence for another conviction under § 924(c). Id. That is, the sentencing

  court had no choice but to sentence the defendant to at least 32 years of imprisonment. Id.

         In December 2018, § 924(c) was amended by § 403 of the First Step Act of 2018. First

  Step Act of 2018, § 403(a), 132 Stat. 5194, 5222; see 28 U.S.C. § 924(c)(1)(C) (effective Dec. 21,



                                                    4
Case 1:09-cr-00136-JPH-MJD Document 263 Filed 07/27/21 Page 5 of 7 PageID #: 2741




  2018). If sentenced under the amended § 924(c), the defendant would face only consecutive 7-year

  sentences for his § 924 convictions—that is, his mandatory minimum sentence would have been

  only 14 years, not 32 years. First Step Act of 2018, § 403(a), 132 Stat. at 5222. Congress, however,

  explicitly declined to make § 403 retroactive, providing that the amendment applied only to "any

  offense that was committed before the date of enactment of this Act, if a sentence for the offense

  has not been imposed as of such date of enactment." First Step Act of 2018, § 403(b), 132 Stat. at

  5222.

          The defendant filed a motion for compassionate release, arguing that the disparity between

  the sentence he actually received and the sentence he would receive if sentenced today constituted

  an extraordinary and compelling reason for release. Thacker, 2021 WL 2979530, at *1. The district

  court denied his motion, and the Seventh Circuit affirmed, holding that Congress's deliberate

  decision to make the amendment to § 924(c) prospective only meant that the change to § 924(c)

  could not be an extraordinary and compelling reason for relief under § 3582(c)((1)(A). Id. at *3–

  4, 6.

          In so holding, it explained that § 3582(c)(1)(A) gives sentencing courts broad discretion in

  deciding what constitutes extraordinary and compelling reasons warranting relief but concluded

  that this discretion "cannot be used to effect a sentencing reduction at odds with Congress's express

  determination embodied in § 403(b) of the First Step Act that the amendment to § 924(c)'s

  sentencing structure apply only prospectively." Id. at *3. It also specifically stated that rationales

  suggesting that "the prescribed sentence is too long" cannot supply an extraordinary and

  compelling reason to reduce a lawful sentence, noting that allowing for such a rationale "would

  allow the compassionate release statute to operate in a way that creates tension with the principal




                                                    5
Case 1:09-cr-00136-JPH-MJD Document 263 Filed 07/27/21 Page 6 of 7 PageID #: 2742




  path and conditions established for federal prisoners to challenge their sentences [that is] embodied

  in . . . 28 U.S.C. § 2255 and accompanying provisions." Id. at *4. It explained the proper analysis:

          We take the opportunity here to answer squarely and definitively whether the
          change to § 924(c) can constitute an extraordinary and compelling reason for a
          sentencing reduction. It cannot.

          The proper analysis in evaluating a motion for a discretionary sentencing reduction
          under § 3582(c)(1)(A) based on "extraordinary and compelling" reasons proceeds
          in two steps. At step one, the prisoner must identify an "extraordinary and
          compelling" reason warranting a sentence reduction, but that reason cannot include,
          whether alone or in combination with others, consideration of the First Step Act's
          amendment to § 924(c). Upon a finding that the prisoner has supplied such a reason,
          the second step of the analysis requires the district court, in exercising the discretion
          conferred by the compassionate release statute, to consider any applicable
          sentencing factors in [18 U.S.C.] § 3553(a) as part of determining what sentencing
          reduction to award the prisoner.

  Id. at *6.

          Defendant's argument about the grossly disproportionate sentence he received under § 924

  is directly foreclosed by Thacker. Moreover, the rationale of the Thacker decision also applies to

  his argument that he should not have received a sentencing enhancement under § 851—an

  argument that could have been raised in a § 2255 motion. Therefore, it appears to the Court that,

  under the rationale of Thacker, the length of Defendant's sentence cannot be an extraordinary and

  compelling reason warranting relief under § 3582(c)(1)(A), whether alone or in combination with

  the risk presented by the COVID-19 pandemic.

          Accordingly, within 14 days of the date of this Order Defendant shall show cause why

  the Court should not deny Defendant's motion for compassionate release as foreclosed by

  Broadfield and Thacker. To the extent that Defendant contends that the risk he faces from the

  COVID-19 pandemic is still an extraordinary and compelling reason warranting relief, Defendant

  must explain: (1) whether he has received the COVID-19 vaccine; (2) if he has not received the

  COVID-19 vaccine, whether he has been offered the vaccine and refused it; and (3) if he has


                                                     6
Case 1:09-cr-00136-JPH-MJD Document 263 Filed 07/27/21 Page 7 of 7 PageID #: 2743




  refused the COVID-19 vaccine, he must explain why. Any explanation of the reason Defendant

  refused the COVID-19 vaccine must be supported by admissible evidence (such as an affidavit or

  declaration under penalty of perjury).

         If Defendant fails to respond as required by this Order, the Court will deem him to

  have abandoned his motion for compassionate release and deny it without prejudice.

  SO ORDERED.

  Date: 7/27/2021




  Distribution:

  All Electronically Registered Counsel




                                                7
